995 So. 2d 585 (2008)
William BERRYHILL, Sr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3988.
District Court of Appeal of Florida, Fifth District.
October 28, 2008.
James S. Purdy, Public Defender, and Henry T. Swann, III, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
*586 PER CURIAM.
AFFIRMED. See Russell v. State, 982 So. 2d 642 (Fla.2008).
SAWAYA, LAWSON and COHEN, JJ., concur.